Exhibit 10.5

 

CONAGRA

SUPPLEMENTAL PENSION AND CRISP PLAN

FOR CHANGE OF CONTROL

 

1. Name and Purpose.

 

Name. The name of the plan shall be the ConAgra Supplemental Pension and CRISP
Plan for Change of Control (“Plan”).

 

1.2 Purpose. The Board of Directors of ConAgra has determined that the interests
of ConAgra stockholders will best be served by assuring certain employees of
adequate retirement benefits in the event of termination of employment or sale
of an IOC after a Change of Control of ConAgra. This Plan is intended to promote
stability among employees in order to serve the best interests of ConAgra
stockholders. Under this Plan, supplemental pension and CRISP benefits will be
provided to certain, eligible employees in the event of the employee’s
termination or sale of an IOC, prior to age 65, after a Change of Control.

 

2. Definitions.

 

The terms used herein shall have the following meanings unless a different
meaning is clearly required by the context:

 

2.1 “Additional Years of Service” means the additional Years of Service the
Eligible Employee would receive if his employment with ConAgra was not
terminated (or if the IOC sale described in Paragraph 4 did not occur) prior to
his attaining age 65.

 

2.2 “Board” means the Board of Directors of ConAgra.

 

2.3 “Change of Control” means:

 

(i) The acquisition (other than from ConAgra) by any person, entity or “group,”
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”), (excluding, for this purpose, ConAgra or its
subsidiaries, or any employee benefit plan of ConAgra or its subsidiaries which
acquires beneficial ownership of voting securities of ConAgra) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either the then outstanding shares of common stock or the
combined voting power of ConAgra’s then outstanding voting securities entitled
to vote generally in the election of directors; or

 

(ii) Individuals who, as of the date hereof, constitute the Board (as of the
date hereof the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by ConAgra’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be, for purposes of this Agreement,
considered as through such person were a member of the Incumbent Board; or

 

(iii) Approval by the stockholders of ConAgra of a reorganization, merger,
consolidation, in each case, with respect to which persons who were the
stockholders of ConAgra immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of ConAgra or of the sale of all or
substantially all of the assets of ConAgra.

 

2.4 “Committee” means the Compensation Committee of the Board.

 

30

--------------------------------------------------------------------------------


 

Exhibit 10.5

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.6 “ConAgra” means ConAgra, Inc., a Delaware Corporation, or any successor
thereto.

 

2.7 “ConAgra Controlled Group” shall mean the controlled group of corporations
as defined in Code section 414, which includes ConAgra.

 

2.8 “CRISP” means the ConAgra Retirement Income Savings Plan, or any successor
thereto.

 

2.9 “Effective Date” of this Plan means January 1, 1989.

 

2.10 “Eligible Employee” means any of the following employees who have attained
age 50 with at least 10 Years of Service at the time of a Change of Control:

 

A. A ConAgra salaried, corporate employee. A corporate employee is an employee
who is employed in a corporate administration department.

 

B. A salaried, non-plant IOC Employee.

 

Notwithstanding the preceding, Eligible Employee shall exclude the following:

 

1. Any ConAgra employee who is a party to a conditional employment agreement
with ConAgra. “Conditional employment agreement” refers to those agreements
between ConAgra and certain of its executives, previously or hereafter executed,
providing certain benefits if another entity acquires control of ConAgra,
generally in the form of those agreements incorporated at Exhibit 10.5 to
ConAgra’s Form 10-K for the fiscal year ended May 29, 1988.

 

2. Any employee who is not eligible to participate in the Qualified Pension Plan
and CRISP.

 

2.11 “IOC” means an Independent Operating Company of ConAgra. “IOC Employee”
means an employee of an IOC. However, ConAgra recognizes that not all IOCs are
separate corporations and an IOC Employee may legally be employed by ConAgra or
a member of the ConAgra Controlled Group.

 

2.12 “Qualified Pension Plan” means the ConAgra, Inc. Pension Plan for Salaried
Employees or the ConAgra, Inc. Pension Plan for Hourly Rate Production
Employees, or any defined benefit retirement plan of ConAgra or a member of the
ConAgra Controlled Group, that qualifies under section 401(a) of the Internal
Revenue Code of 1986, as amended, whichever applies to the Eligible Employee. If
the Eligible Employee participates in more than one such plan, benefits under
each plan shall be combined for purposes of this Plan.

 

2.13 “Years of Service” shall have the same meaning as set forth in CRISP.

 

3. Effect of a Change of Control. In the event of involuntary termination of an
Eligible Employee’s employment by a member of the ConAgra Controlled Group after
a Change of Control, the Eligible Employee shall receive the supplemental
pension and CRISP benefit and the supplemental CRISP benefit described herein.
An Eligible Employee shall also receive a supplemental pension and CRISP benefit
hereunder if the Employee voluntarily terminates his employment with the ConAgra
Controlled Group after a Change of Control following a reduction in the Eligible
Employee’s compensation (including fringe benefits) or a substantial change in
the location of the Eligible Employee’s job without the Eligible Employee’s
written consent. Substantial change in location means any location change in
excess of 35 miles from the location of the Eligible Employee’s job at the time
of the Change of Control. Regardless of any other provisions of the Plan, no
supplemental pension or CRISP benefit shall be paid if the Eligible Employee’s
employment with ConAgra terminates after the Eligible Employee attains age 65.

 

31

--------------------------------------------------------------------------------


 

Exhibit 10.5

 

4. Disposition of an IOC Following a Change of Control. An Eligible Employee who
is an IOC Employee shall receive a supplemental pension and CRISP benefit
hereunder if (i) all of the stock or substantially all of the assets of the IOC
of such Eligible Employee, prior to such Eligible Employee attaining age 65 or
terminating employment as described in Paragraph 3, are sold or otherwise
disposed of following a Change of Control and (ii) the Eligible Employee’s
employment is subsequently terminated as described in Paragraph 3. For purposes
of this paragraph, termination of employment shall not include termination upon
the sale or disposition unless the purchaser does not offer employment to the
Eligible Employee under similar terms and conditions applicable to the Eligible
Employee immediately preceding the sale or disposition. Such a disposition
includes the sale of one or more members of the ConAgra Controlled Group which
consist of all or a substantial portion of the IOC. Substantial or substantially
all means greater than 50%.

 

5. Amount of Supplemental Pension Benefit. The supplemental pension benefit
shall be equal to the result of subtracting the benefit the Eligible Employee
will receive under the Qualified Pension Plan from the pension benefit the
Eligible Employee would obtain under the Qualified Pension Plan if the Eligible
Employee remained in the employ of ConAgra until the Eligible Employee attained
age 65. The Eligible Employee’s compensation for purposes of computing the
supplemental pension benefit (and for purposes of Paragraph 6, below) shall be
the greater of the Eligible Employee’s compensation for the calendar year
preceding his termination or the Eligible Employee’s compensation for the
calendar year preceding the Change of Control. The supplemental pension benefit
is to be computed assuming the Eligible Employee is to receive an unreduced
normal retirement pension benefit payable beginning at the later of the date the
Eligible Employee attains age 60 or the date of the Eligible Employee’s
termination of employment, or disposition of the IOC, as described in Paragraphs
3 and 4. If the Eligible Employee begins to receive his supplemental pension
benefit at a time other than as described in the preceding sentence, an
actuarial adjustment shall be made to reflect such.

 

6. Amount of Supplemental CRISP Benefit. The supplemental CRISP benefit shall be
equal to the amount computed, as follows:

 

A. The Additional Years of Service of the Eligible Employee is multiplied by the
Eligible Employee’s compensation (as described in Paragraph 5).

 

B. The result in A, immediately above, is multiplied by 2%.

 

C. The result in B, immediately above, is present valued to the date of the
Eligible Employee’s termination of employment, or disposition of the IOC, by the
ConAgra Controlled Group (as described in Paragraphs 3 and 4). The discount
factor for such present value shall be the discount factor used by the Qualified
Pension Plan at the time of such termination of employment. The present value
shall be computed based on the assumption that the result in B, immediately
above, is paid ratably (and monthly) over the Additional Years of Service of the
Eligible Employee.

 

D. The present value amount determined pursuant to C, immediately above, shall
be funded pursuant to Paragraph 8, below.

 

7. Actuarial Assumptions and Form of Benefit. The actuarial assumptions and
methods used by this Plan shall be the same as those used by the Qualified
Pension Plan, for the preceding fiscal year. The timing of payment and the form
of benefit under this Plan shall be the same as elected by the Eligible Employee
under the Qualified Pension Plan for the supplemental pension benefit and the
same as elected by the Eligible Employee under CRISP for the supplemental CRISP
benefit; provided, however, the Committee must approve the Eligible Employee’s
form of benefit elected with respect to this Plan.

 

8. Funding. The supplemental pension and CRISP benefits payable under this Plan
shall be unfunded until a voluntary or involuntary termination or a disposition
of an IOC (as described in Paragraphs 3 and 4, above) following a Change of
Control. Within 60 days following such a termination or disposition, the

 

32

--------------------------------------------------------------------------------


 

Exhibit 10.5

 

supplemental pension and CRISP benefits shall be funded, in one lump sum
payment, through a trust in the form attached hereto and incorporated by
reference. The transferred amount for the supplemental CRISP benefit shall be
held in a separate account and separately invested by the trustee. The amount
accumulated in such account shall be the sole source of payment of the
supplemental CRISP benefit, and shall be the amount of the supplemental CRISP
benefit hereunder. ConAgra shall make up any supplemental pension benefit
payments the Eligible Employee does not receive under the trust, e.g., if the
funds in the trust are insufficient to make the payments due to insufficient
earnings in the trust. A separate trust shall be established for each Eligible
Employee who is entitled to a supplemental pension or CRISP benefit. The trustee
of such trust shall be a national or state chartered bank. If funding of the
trust is not made within the sixty day period described in this Paragraph 8, the
Eligible Employee’s supplemental pension and CRISP benefits shall then be equal
to 150% multiplied by the amount of supplemental pension and CRISP benefits
described in Paragraphs 5 and 6, above; provided, however, this increase in
benefits is not intended to remove ConAgra’s obligation to fund the trust. The
supplemental pension and CRISP benefits shall not be paid from the assets of the
Qualified Pension Plan or CRISP.

 

9. Notice to Employees. The Vice President of Human Resources of ConAgra shall
notify the Eligible Employees of the provisions of this Plan. Any employee
receiving written notice of the Plan from such Vice President shall
automatically be an Eligible Employee.

 

10. Administration. This Plan shall be administered by the Committee. A majority
vote of the Committee at a meeting at which a quorum is present, or acts reduced
to, or approved in writing by, a majority of the members of the Committee, shall
be the valid acts of the Committee for purposes of this Plan.

 

11. Attorneys’ Fees, Etc. If an Eligible Employee successfully brings a lawsuit
to enforce his rights hereunder, ConAgra shall reimburse the Eligible Employee
for any attorneys’ fees and expenses incurred by the Eligible Employee with
respect to such lawsuit.

 

12. Amendment. This Plan may be amended from time to time by the Board;
provided, however, no amendment shall be effective subsequent to the
announcement of an event that could result in a Change of Control with respect
to a person who is an Eligible Employee on the date of such announcement.

 

13. Termination. This Plan may be terminated by the Board; provided, however,
the Plan may not be terminated after an announcement of an event that could
result in a Change of Control with respect to a person who is an Eligible
Employee on the date of such announcement.

 

33

--------------------------------------------------------------------------------